Exhibit 10.6B THIRD AMENDMENT OF JOHN BEAN TECHNOLOGIES CORPORATION INCENTIVE COMPENSATION AND STOCK PLAN WHEREAS , John Bean Technologies Corporation (the “Company”) maintains the John Bean Technologies Corporation Incentive Compensation and Stock Plan (the “Plan”); WHEREAS , the Compensation Committee of the Board of Directors of the Company now deems it necessary and desirable to amend the Plan in certain respects; and WHEREAS , this Third Amendment shall supersede the provisions of the Plan to the extent those provisions are inconsistent with the provisions of the amendment; NOW, THEREFORE , by virtue and in exercise of the powers reserved to the Compensation Committee under Section 17 Amendment and Termination of the Plan, the Plan is hereby amended in the following respects: 1.Effective February 26, 2008, Section 2.1(p) of the Plan is hereby amended in its entirety to read as follows: “Disability” means a disability as provided in Sections 409A(a)(2)(A)(ii) and 409A(a)(2)(C) of the Code and Treas. Reg. Section 1.409A-3(a)(2). 2.Effective January 1, 2014, Section 2.1 of the Plan is hereby amended to add a new subsection (rr) to the end thereto to read as follows: (rr)“ Years of Service” means the sum of (1) and (2), divided by 12, where (1) is the total number of calendar months during which a participant is employed by the Company or an Affiliate, regardless of whether such months are consecutive, and (2) is the total number of calendar months during which a participant was employed by an entity (i) that was acquired by the Company in either a stock or asset transaction or (ii) from which the Company previously spun-off, provided, in either case, (a) if such months are already counted under subsection (1), above, they shall not be counted again, and (b) in order for the months to be counted for purposes of subsection (2), the participant had to have been an active employee with such entity immediately prior to the consummation of such corporate transaction. A partial month of employment counts as a whole month. 3. Effective December 6, 2013, Section 14.1 of the Plan is hereby amended and restated in its entirety to read as follows: Annual Retainer
